UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


SCOTT MICHAEL STEBBINS,                  
Administrator of the estates of Lara
B. Stebbins and Morgan N.
Stebbins, deceased,
                  Plaintiff-Appellant,
                                                   No. 00-1017
                  v.
PERRY LEE CLARK; C.R. ENGLAND,
INCORPORATED,
              Defendants-Appellees.
                                         
           Appeal from the United States District Court
          for the Eastern District of Virginia, at Norfolk.
                Jerome B. Friedman, District Judge.
                           (CA-99-376)

                       Argued: September 27, 2000

                         Decided: March 6, 2001

        Before MOTZ and TRAXLER, Circuit Judges, and
  Frederick P. STAMP, Jr., Chief United States District Judge for
   the Northern District of West Virginia, sitting by designation.



Affirmed by unpublished per curiam opinion. Judge Traxler wrote an
opinion concurring in part and dissenting in part.


                              COUNSEL

ARGUED: Joseph Edward Preston, JOSEPH E. PRESTON &
ASSOCIATES, Petersburg, Virginia, for Appellant. Monica Leigh
2                          STEBBINS v. CLARK
Taylor, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia,
for Appellees. ON BRIEF: Daniel P. Frankl, GENTRY, LOCKE,
RAKES & MOORE, Roanoke, Virginia, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Scott Michael Stebbins ("Stebbins") brings this appeal pursuant to
28 U.S.C. § 1291 (1986). Specifically, appellant alleges that the dis-
trict court committed reversible error when it instructed the jury
regarding the non-taxability of any award of damages under Virginia
law. Appellant argues that this instruction may have caused the jury
to return a lower verdict. Appellant also alleges that the award of
damages was inadequate as a matter of law and that the district court
erred when it failed to grant a new trial on those grounds. Perry Lee
Clark ("Clark") and C.R. England, Inc. ("England"), appellees,
respond that Virginia law does not provide that giving a jury instruc-
tion involving taxability constitutes reversible error and that appellant
has not shown that the district court abused its discretion when it
denied his motion for a new trial. For the reasons stated below, we
affirm.

                                   I.

   Scott Stebbins’s wife, Lara B. Stebbins, and daughter, Morgan N.
Stebbins, were killed when the car in which they were traveling was
struck by a tractor trailer delivery truck driven by Clark. Subse-
quently, Stebbins brought an action in the Circuit Court of the City
of Suffolk, Virginia against Clark and England, Clark’s employer.
The case was removed to the district court on the basis of diversity
jurisdiction. Because Clark and England admitted liability, the district
court held a jury trial on the issue of damages alone.
                           STEBBINS v. CLARK                             3
   At trial, Stebbins presented extensive evidence of his good relation-
ship with his deceased wife and daughter. Witnesses testified that the
family was very close and that they spent a lot of time together
including frequent camping trips. Stebbins personally testified to his
devastation at the loss of his wife and daughter and to his involvement
in counseling. On cross-examination, Clark and England elicited
some testimony from Stebbins indicating that he has continued some
recreational activities and that he may be involved in a new relation-
ship. Clark and England also questioned Stebbins on his intent to start
a new family and Stebbins acknowledged that he could not imagine
not having a family at some point if he met the right person.

   Stebbins also offered extensive testimony about the economic loss
that resulted from the death of his wife. Stebbins’s wife was 30 years
old at the time of her death and had a normal life expectancy of 80
years. She had worked at Crestar Mortgage, earning $27,700 dollars
per year, and Stebbins offered testimony from her supervisor related
to her work ethic and the likelihood of advancement in her position.
Dr. Norman Edwards, Professor of Economics at the University of
Richmond, testified for Stebbins as an expert witness. Dr. Edwards
testified that the death of Stebbins’s wife resulted in an economic loss
of $780,055. Dr. Edwards based that figure upon the decedent’s pro-
jected future wages less her projected consumption plus her projected
contribution of services to the family. Clark and England challenged
some of the figures used for the calculation, including the decedent’s
age of retirement and the projected increase in her salary. Using low-
ered variables based upon Clark and England’s challenges, their
expert calculated the economic loss to be $595,319.

   After the close of evidence and out of the presence of the jury, the
district court discussed jury instructions with the parties. Clark and
England tendered an instruction that would inform the jury that "the
plaintiff will not be required to pay either state or federal income
taxes on any judgment which may be awarded as a result of this suit."
Stebbins’s counsel objected to that instruction at that time. The dis-
trict court, initially indicating its inclination not to grant the instruc-
tion, permitted the instruction after reviewing the case law and
concluding that "giving the instruction can do no harm." Stebbins’s
counsel then noted his objection to the proposed instructions. During
closing arguments, Clark and England’s counsel referred to that jury
4                          STEBBINS v. CLARK
instruction and stated: "[W]e are going to ask that you award the
higher figure of $790,055 to make up for the economic loss suffered
by Mr. Stebbins. I’ll ask you to award the funeral expenses of $9,024.
And if you add those two together, the total economic damages add
up to $789,079."1

   After deliberation, the jury awarded Stebbins $58,000 for the
wrongful death of his wife and $200,000 for the wrongful death of his
daughter.2 Stebbins timely filed a motion for new trial and alleged
that the award of the jury was inadequate as a matter of law. The dis-
trict court denied the motion because it found that the jury award was
not so low as to shock the conscience and that there was no evidence
that the jury was improperly influenced by either passion or prejudice.
Stebbins then appealed to this court.

                                   II.

   We review a district court’s decision of whether to give a jury
instruction and its content for an abuse of discretion. See United
States v. Ellis, 121 F.3d 908, 923 (4th Cir. 1997), cert. denied, 522
U.S. 1068 (1998) (citing United States v. Abbas, 74 F.3d 506, 513
(4th Cir. 1996)). However, "even where use or denial of a jury
instruction is in error, reversal is warranted only when the error is
prejudicial based on a review of the record as a whole." Id. (citing
Ross v. St. Augustine’s College, 103 F.3d 338, 344 (4th Cir. 1996));
Hartsell v. Duplex Prods., Inc., 123 F.3d 766, 775 (4th Cir. 1997).

   Substantive damages issues are governed by state law when a case
is tried in federal court pursuant to the court’s diversity jurisdiction.
See Gasperini v. Center for Humanities, Inc., 518 U.S. 415, 437
(1996); Konkel v. Bob Evans Farms Inc., 165 F.3d 275, 280 (4th Cir.
1999). Therefore, state law governs whether it is appropriate for a
federal court to instruct a jury regarding the taxability or non-
taxability of a damages award. See Adams v. Fuqua Indus., Inc., 820
F.2d 271, 277 (8th Cir. 1987) ("[W]hether to give or withhold a tax-
    1
    Although Clark and England’s counsel said "$790,055," it is apparent
that counsel intended to refer to the figure testified to by Stebbins’s
expert, $780,055.
  2
    The jury also awarded $5,000 each to Stebbins’s wife’s parents.
                            STEBBINS v. CLARK                             5
ability instruction is a question of state law, which we are bound to
follow . . . . The majority of circuits have reached the same conclu-
sion"); Schleier v. Kaiser Found. Health Plan, 876 F.2d 174, 180
(D.C. Cir. 1989) (providing that instructing a jury on the question of
income taxation of damages is substantive, not procedural and thereby
governed by state or, in this case, D.C. law). Accordingly, the sub-
stantive law of Virginia determines whether it is proper to give a jury
a non-taxability instruction in this case.

   Virginia case law has held that it is not reversible error for a district
court to refuse to grant an instruction advising the jury that a damages
award is not subject to income tax. See Norfolk S. Ry. v. Rayburn, 195
S.E.2d 860, 864 (Va. 1973) (acknowledging the "difference of opin-
ion between jurisdictions on the propriety of taking income taxes into
consideration in fixing damages," but finding no error when the dis-
trict court refused to grant an instruction advising the jury that any
award was not subject to income taxes and that the jury "should not,
therefore, add or subtract taxes in fixing the amount of any award");
Hoge v. Anderson, 106 S.E.2d 121, 123 (Va. 1958) (indicating that
gross pay and not net pay controls when determining the amount of
damages for impairment of earning capacity). Virginia law does not,
however, specifically provide that instructing the jury about either the
taxability or non-taxability of an award of damages is reversible error.
In the absence of any controlling Virginia law on the issue, a district
court may examine relevant case law and rely on other authority in
determining whether to grant or to deny an instruction on the taxabil-
ity of damages.

   Stebbins argues that Virginia substantive law, as demonstrated by
Rayburn and Hoge, indicates that it is improper to instruct the jury
that an award of damages will not be taxed and that the district court
should not have considered federal case law. This Court cannot find
that, because Virginia courts have held that it is not clear error to
refuse to give an instruction concerning taxability, that, therefore, it
follows that it is clear error to give such an instruction. Stebbins also
points to McMurray v. Atlantic Coastline R.R., 17 Va. Cir. 453 (City
of Richmond Law and Eq. Ct. 1962), which demonstrates a district
court’s rationale for not permitting instruction on taxability. That
decision is not, however, binding. Because there is no Virginia law
on point, the district court, properly and within its discretion, refer-
6                          STEBBINS v. CLARK
enced other law. The district court relied upon three cases in its deci-
sion to grant the instruction, Norfolk & W. Ry. v. Liepelt, 444 U.S.
490 (1980), Allred v. Maersk Line, Ltd., 35 F.3d 139 (4th Cir. 1994),
and Domeracki v. Humble Oil & Refining Co., 443 F.2d 1245 (3d
Cir.), cert. denied, 404 U.S. 883 (1971). In those cases, each court
held that the refusal to give an instruction on taxability was reversible
error. In Allred, this Court explained:

    Although the law [exempting personal injury awards from
    income tax] is perfectly clear, it is entirely possible that the
    members of the jury may assume that a plaintiff’s recovery
    in a case of this kind will be subject to federal taxation, and
    that the award should be increased substantially in order to
    be sure that the injured party is fully compensated.

Allred, 35 F.3d at 141 (citing Liepelt, 444 U.S. at 496). Although it
would not be reversible error to refuse such an instruction in Virginia,
the district could consider the reasoning of such cases in its decision
to permit such an instruction. Moreover, the record indicates that the
district court carefully considered giving the instruction and deter-
mined that it could "do no harm." This Court cannot find that the dis-
trict court abused its discretion or that the district court committed
any error in giving this jury instruction. Even if there is error in the
jury instruction, this Court cannot find that such error was prejudicial
based upon a review of the record because the district court merely
gave a simple and accurate statement of the law.

                                  III.

   We review a district court’s decision of whether to grant or deny
a request for a new trial for an abuse of discretion. Gasperini, 518
U.S. at 438; Konkel, 165 F.3d at 280. This Court has previously held:

    On review of a motion for new trial, we are permitted to
    weigh the evidence and consider the credibility of witnesses.
    See Poynter v. Ratcliff, 874 F.2d 219, 223 (4th Cir. 1989).
    A new trial will be granted if "(1) the verdict is against the
    clear weight of the evidence, or (2) is based upon evidence
    which is false, or (3) will result in a miscarriage of justice,
    even though there may be substantial evidence which would
                          STEBBINS v. CLARK                             7
    prevent the direction of a verdict." Atlas Food Sys. & Servs.,
    Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir.
    1996).

Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998). In
deciding whether a jury’s award is either excessive or inadequate, a
federal court in a diversity case must apply substantive state law. See
Gasperini, 518 U.S. at 537-38; Konkel, 165 F.3d at 280.

  The Virginia Code states:

    In any civil case or proceeding, the court before which a
    trial by jury is had, may grant a new trial, unless it be other-
    wise specifically provided. A new trial may be granted as
    well where the damages awarded are too small as where
    they are excessive. Not more than two new trials shall be
    granted to the same party in the same cause on the ground
    that the verdict is contrary to the evidence, either by the trial
    court or the appellate court, or both.

Va. Code Ann. § 8.01-383 (Michie 1992). Pursuant to Virginia law,
a verdict or award of damages is considered inadequate or excessive
if it was not the product of fair and impartial decision. Supinger v.
Stakes, 495 S.E.2d 813, 815 (Va. 1998). The Supreme Court of Vir-
ginia has offered guidelines in determining whether a verdict is exces-
sive or inadequate:

    [T]he rule has been, and still is, that a court will not disturb
    the verdict in such a case either because of its smallness or
    because of its largeness, unless, in the light of all the evi-
    dence, it is manifestly so inadequate or so excessive as to
    show very plainly that the verdict has resulted from one or
    both of two causes:

         (A) The misconduct of the jury, as for instance that
         the jury has permitted itself to be actuated by par-
         tiality, sympathy, bias, prejudice, passion, or cor-
         ruption, or has acted perversely, capriciously, or
         arbitrarily.
8                         STEBBINS v. CLARK
         (B) The jury’s misconception of the merits of the
         case, in so far as they relate to the amount of dam-
         ages, if any, recoverable, as for instance, that it has
         taken into consideration improper items or ele-
         ments of damage or has failed to take into consid-
         eration proper items or elements of damage, or that
         it has in some way misconstrued or misinterpreted
         the facts or the law which should have guided it to
         a just conclusion as to the amount of the damages,
         if any, recoverable.

Rawle v. McInhenny, 177 S.E. 214, 218 (Va. 1934) (footnotes omit-
ted). The Supreme Court of Virginia has also stated:

    [A] jury’s award of damages may not be set aside by a trial
    court as inadequate or excessive unless the damages are so
    excessive or so small as to shock the conscience and to
    create the impression that the jury has been influenced by
    passion or prejudice or has in some way misconceived or
    misinterpreted the facts or the law which should guide them
    to a just conclusion.

Downer v. CSX Trans., Inc., 507 S.E.2d 612, 615 (Va. 1998).

   A district court must balance these rules with the principle that the
amount of damages is solely within the discretion of the jury. Mat-
thews v. Hicks, 87 S.E.2d 629, 633 (Va. 1955). Moreover, a district
court must treat a jury’s verdict with great deference and respect. See
Hall v. Hall, 397 S.E.2d 829, 831 (Va. 1990). Finally, a district court
must not set aside a verdict as either inadequate or excessive merely
because the district court would have acted differently if it had been
the trier of fact or because the jury could have come to a different
conclusion that the trial judge feels was more reasonable. See id.; Lee
v. Adrales, 778 F. Supp. 904, 907 (W.D. Va. 1991).

   Stebbins argues that the disparity between the amount of economic
loss testified to by Stebbins’s expert and the amount awarded by the
jury shows that the verdict was unfair and inadequate. Stebbins con-
tends that the economic loss testified to by his expert witness was
never rebutted by Clark and England. Moreover, Stebbins argues that
                           STEBBINS v. CLARK                           9
Clark and England’s counsel acknowledged and stipulated to an eco-
nomic loss of at least $595,319 in their closing argument. Stebbins
further argues that the sheer disparity between the economic valuation
of almost $600,000 and the jury’s award of $58,000 for the loss of
Stebbins’s wife demonstrates that the jury must have been confused
or acted improperly.

   This Court cannot, however, find that Stebbins has shown that the
damages were inadequate. Virginia law provides that it is not the
expected total earnings of a decedent that are to be awarded to benefi-
ciaries, but instead the portion of those earnings that the beneficiaries
might reasonably expect to receive. See Wilson v. Whittaker, 154
S.E.2d 124, 128 (Va. 1967); Wolfe v. Lockhart, 78 S.E.2d 654, 658
(Va. 1953). Although Stebbins argues that the amount of economic
damages was not contested because there was no rebuttal expert pre-
sented by Clark and England, Stebbins did not present evidence irre-
futably establishing what portion of those economic damages Steb-
bins was entitled to receive.

   Although Stebbins introduced evidence concerning his emotional
loss, he did not specify economic loss or indicate the portion of the
decedent’s income that he would reasonably be expected to receive.
It was within the province of the jury to decide whether the amount
testified to by the expert was accurate and what portion of the dece-
dent’s lifetime earnings Stebbins was entitled to receive. The Virginia
Supreme Court has held:

    [W]here the plaintiff’s evidence of special damages is con-
    troverted, doubtful as to nature and extent, or subject to sub-
    stantial question whether attributable to the defendant’s
    wrong or to some other cause . . . then neither the trial court
    nor we, on appeal, can say that the plaintiff’s special dam-
    ages constituted any fixed part of the jury’s verdict. In such
    a case, a rational fact-finder might properly find the plaintiff
    entitled to considerably less than the amount claimed as spe-
    cial damages, rendering it impossible for the court to deter-
    mine what amount might have been awarded for pain,
    suffering, and other non-monetary factors. In such a case,
    the verdict cannot be disturbed on a claim of inadequacy.
10                         STEBBINS v. CLARK
Bradner v. Mitchell, 362 S.E.2d 718, 721 (Va. 1987). In this case,
Stebbins has no uncontroverted evidence of special damages beyond
the funeral expenses. Moreover, this case cannot be compared with
cases in which the plaintiff is the injured party suing for personal inju-
ries and personal economic losses such as lost wages. Because Steb-
bins did not prove the amount of his late wife’s projected earnings
that he was entitled to receive, we cannot find that the district court
erred in denying the motion for new trial or that the amount awarded
shocks the conscience and creates an impression that the jury acted
improperly.

   Stebbins also argues that Clark and England’s counsel stipulated to
the amount of Stebbins’s loss during closing arguments. However, the
argument of counsel is not considered evidence. See Mosser v. Frue-
hauf Corp., 940 F.2d 77, 82 (4th Cir. 1991). Moreover, beyond the
statements made by Clark and England’s counsel regarding the
amount of compensation, Clark and England’s counsel vigorously
cross-examined Dr. Edwards during trial and argued that Clark and
England disagreed with the calculations provided by Dr. Edwards.
This Court also finds that the district court was correct when it deter-
mined:

     Had there been a stipulation, the jury would not have been
     asked to determine the compensatory damages associated
     with Lara Stebbins’ death. Rather, a figure for her economic
     loss would have been included on the jury’s verdict form as
     the funeral expenses were and the jury would only have
     determined the value of Stebbins’ emotional loss.

   Finally, Stebbins argues that the testimony elicited by Clark and
England’s counsel on cross-examination of Stebbins regarding a
potential new relationship was improper. Stebbins contends that ques-
tions addressing the possibility of remarriage in the future are not per-
missible and constitute reversible error. Although Stebbins’s counsel
objected when defense counsel asked Stebbins about a possible rela-
tionship, counsel did not object to the specific question concerning
remarriage. Where a party fails to object to the admission of evidence,
this Court must review the admission for plain error. See United
States v. Olano, 507 U.S. 725, 732 (1993); United States v. Chin, 83
F.3d 83, 86 (4th Cir. 1996). Plain errors are those errors that seriously
                          STEBBINS v. CLARK                          11
affect the fairness, integrity or public reputation of judicial proceed-
ings, and are obvious and substantial. See Calcasieu Marine Nat’l
Bank v. Grant, 943 F.2d 1453, 1460 (5th Cir. 1991).

   Although a majority of jurisdictions do not allow a jury to consider
the possibility of remarriage in awarding damages for the wrongful
death of a spouse, Stebbins has not presented cases or any controlling
case law showing that such evidence as was presented in this case
would constitute reversible error. See Phelps v. Magnavox Co. of Ten-
nessee, 497 S.W.2d 898, 902 (Tenn. Ct. App. 1972); Stephens v.
Natchitoches Parish Sch. Bd., 110 S.O.2d 156, 166 (La. Ct. App.),
rev’d on other grounds, 115 S.O.2d 792 (La. 1959); Bell Aerospace
Corp. v. Anderson, 478 S.W.2d 191, 199 (Tex. Ct. App. 1972). Steb-
bins has not shown that the admission of such evidence, even if it
were in error, affected the fairness, integrity or public reputation of
the judicial proceedings. Stebbins argues that the amount of the jury
award, by itself, constitutes strong circumstantial evidence that the
jury improperly decided that Stebbins would soon remarry and would
suffer economic loss and grief for only a short period of time. This
Court has, however, established that the jury award is not inadequate
as a matter of law. Because Stebbins has presented no explanation of
how any obvious or substantial error affected the proceeding, Steb-
bins’s motion for new trial on this ground must also be denied.

   In summary, this Court cannot find that the verdict was against the
clear weight of the evidence, based upon evidence which was false or
that it would result in a miscarriage of justice. No credible evidence
has been produced to show that the award of damages was not the
product of a fair and impartial decision. This Court, therefore, cannot
find that the damages were so inadequate as to shock the conscience
or create the impression that the jury has been influenced by passion
or prejudice.

                                                           AFFIRMED

TRAXLER, Circuit Judge, concurring in part and dissenting in part:

   Lara Stebbins was a thirty-year-old working mother earning
$27,700 a year for the benefit of her family. The defendants admitted
responsibility for her death and called no witnesses. After hearing the
12                           STEBBINS v. CLARK
husband’s expert on economic loss and cross-examining him, the
defense attorney in closing argument asked the jury to award for eco-
nomic loss alone the amount calculated by Stebbins’s expert—more
than $780,000. The jury gave the paltry sum of $58,000. In my view,
this award is so inadequate that it "shock[s] the conscience and . . .
create[s] the impression that the jury [was] influenced by passion or
prejudice or . . . in some way misconceived or misinterpreted the facts
or the law which should guide them to a just conclusion." Downer v.
CSX Transp., Inc., 507 S.E.2d 612, 614 (Va. 1998). Accordingly, I
respectfully dissent on the issue of whether Stebbins was entitled to
a new trial.

   In diversity cases, questions about the adequacy of a jury’s verdict
are evaluated under state law, see Gasperini v. Center for Humanities,
Inc., 518 U.S. 415, 437-38 (1996), and a district court’s decision on
a new-trial motion based on the excessiveness or inadequacy of the
jury’s verdict is reviewed for an abuse of discretion, see id. at 438.
Under Virginia law, trial judges must

     supervis[e] the verdicts of juries to prevent miscarriages of
     justice. The law intends that the authority should be used
     and that judges should be more than mere referees between
     litigating parties . . . . If it appears that the verdict is so inad-
     equate as to shock the conscience of the court and to create
     the impression that the jury has been influenced by passion,
     corruption or prejudice, or has misconceived or misunder-
     stood the facts or the law, or if the award is so out of pro-
     portion to the injuries suffered to suggest that it is not the
     product of a fair and impartial decision, then it becomes the
     plain duty of the judge, acting within his legal authority, to
     correct the injustice.

Johnson v. Smith, 403 S.E.2d 685, 687 (Va. 1991) (internal alterations
and citation omitted). "If the amount of the verdict returned bears no
reasonable relation to the damages suggested by the facts in the case,
and is manifestly out of line and at variance with the facts, courts
must exercise control in the interest of fairness and justice." Bradner
v. Mitchell, 362 S.E.2d 718, 720 (Va. 1987) (quoting Glass v. David
Pender Grocery Co., 5 S.E.2d 478, 481 (Va. 1939)).
                          STEBBINS v. CLARK                          13
   The testimony in this case established that Lara Stebbins, who
earned $27,700 per year at the time of her death, was focused on her
career and had a strong work ethic. Her supervisor testified that Lara
was an excellent employee with a promising future. Stebbins’s expert
valued the economic loss from Lara’s death at $780,055. While the
defendants cross-examined the expert and challenged certain assump-
tions underlying his calculations, the economic loss using the defen-
dants’ assumptions was still the very substantial sum of $595,319.

   To be sure, Stebbins was not entitled to recover all of his wife’s
expected total earnings, but only that portion he might reasonably
expect to receive. While Stebbins did not testify as to the precise per-
centage of his wife’s earnings spent in support of the family, he did
testify about certain items that he and his wife bought together, thus
giving rise to an inference that both contributed to the support of the
family. Moreover, the economic expert factored into his calculations
the estimated amount of Lara’s personal consumption and his figure
therefore reflected only that portion of Lara’s lost earnings that Steb-
bins could reasonably expect to receive. See Dillingham v. Hall, 365
S.E.2d 738, 739 (Va. 1988) (per curiam) ("A plaintiff’s burden of
proving the elements of damage with reasonable certainty requires
him to furnish evidence of sufficient facts and circumstances to per-
mit the fact-finder to make at least an intelligent and probable esti-
mate of the damages sustained." (internal quotation marks omitted)).

   Certainly the jury could have decided that the expert’s assumptions
about the raises Lara would have received or how long she would
have worked were overly optimistic or that the expert understated the
amount of her income she would have spent on herself. The jury
could also have questioned the value placed by the expert on the ser-
vices Lara performed for the family. While those concerns could rea-
sonably have resulted in a verdict substantially less than the amount
testified to by the expert, they do not justify the $58,000 verdict. See
Bradner, 362 S.E.2d at 720 (explaining that the trial court must set
aside a verdict if it "bears no reasonable relation to the damages sug-
gested by the facts in the case, and is manifestly out of line and at
variance with the facts"). The evidence from the economic expert and
the other witnesses regarding the economic loss from Lara’s death
was not inherently incredible, and while it was challenged on certain
points, it was not substantially impeached. The jury, therefore, was
14                        STEBBINS v. CLARK
not free to reject the evidence out-of-hand and award damages in an
amount that bore no relation to the evidence presented at trial. See,
e.g., Bradner, 362 S.E.2d at 720 n.2 ("We have repeatedly held that
although a trier of fact must determine the weight of the testimony
and the credibility of witnesses, it may not arbitrarily disregard
uncontradicted evidence of unimpeached witnesses which is not
inherently incredible and not inconsistent with facts in the record,
even though such witnesses are interested in the outcome of the
case.").

   Therefore, even without considering the extent to which Stebbins
established his entitlement to an award for his emotional damages, I
simply cannot find the jury’s verdict to be reasonable compensation
for the economic loss as established by the evidence presented at trial.
See Downer, 507 S.E.2d at 615 (holding that "in deciding whether the
jury’s award is inadequate, the test is whether reasonable people
could not conclude that the . . . award was reasonable compensation").
My review of the record convinces me that the jury must have been
"influenced by passion, corruption or prejudice, or [must have] mis-
conceived or misunderstood the facts or the law." Johnson, 403
S.E.2d at 687. Accordingly, I believe that the district court was
required to set aside as inadequate the jury’s verdict as to the death
of Lara Stebbins, and I respectfully dissent as to that issue. See id.
(explaining that if a verdict is so inadequate that it could not be "the
product of a fair and impartial decision, then it becomes the plain duty
of the judge, acting within his legal authority, to correct the injus-
tice").